Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/9/2021.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S Patent No. 10,873,697) (hereafter, "Jain") in view of LING et al. (U.S. Publication No. 2021/0272294) (hereafter, "LING") and further in view of SHIBATA et al. (U.S. Publication No. 2018/0322672) (hereafter, "SHIBATA").
Regarding claim 1, Jain teaches a method in which one or more processing devices performs operations comprising: accessing a scene depicting a reference object that includes an annotation identifying a target region to be modified in one or more video frames (Lines 2-9 in Column 19, the generated model identifies the background portion of the captured video data as areas of the captured video data including static objects, while a foreground portion includes a region of the captured video data including moving objects, such as people, or otherwise including pixels having attributes that change at least a threshold amount between consecutive frames of the captured video data; Lines 60-63 in Column 19, the controller 210 applies one or more additional models to the captured video data to identify 415 one or more regions within frames of video data that include people (or other objects); Lines 33-37 in Column 22, the controller 210 stores a label in association with coordinates specifying a bounding box within frames of the video data that correspond to the candidate region indicating the candidate region includes a person (or another object); Lines 35-37 in Column 23, the controller 210 crops the captured video data to remove portions of the video data that do not include at least one person); determining color data of the target pixel that corresponds to the target motion, wherein the color data comprises a color value (Lines 15-24 in Column 19, the controller 210 generates 410 the model using periodic color and pixel information for consecutive frames in the captured video data to determine portions of the captured video data of the local area that are background and portions of the captured video data of the local area are foreground. If pixels of the captured video data some of the pixels periodically move (e.g., change color or intensity) between consecutive frames of the captured video data, the controller 210 identifies those pixels as a foreground portion of the captured video data; Lines 10-23 in Column 23, For RGB images, non-uniform pixels comprise non-uniform red, green, blue values; for example, adjacent pixels have RGB values of either (0, 50, 150), (0, 50, 150) or (50, 50, 50), (100, 100, 100). In other embodiments, the color space may be grayscale, HSV, or any other suitable color space. Each pixel of the captured video data corresponds to a particular location within the local area of which video data was captured 405 and each pixel of the captured video data has a position in a coordinate system that is different from positions of other pixels. For example, a pixel in a bottom-left corner of a frame of the captured video data has a coordinate pair of (0,0), representing a horizontal and a vertical position within the frame. Each pixel may also have a particular color value, such as a RGB color value).
Jain does not expressly teach computing a target motion of a target pixel that is subject to a motion constraint, wherein the motion constraint is based on a reference frame; determining gradient constraints using gradient values of neighbor pixels; and updating the color data of the target pixel subject to the gradient constraints.
However, LING teaches computing a target motion of a target pixel that is subject to a motion constraint, wherein the motion constraint is based on a reference frame;  ([0044] the computing device 101 may obtain two or more consecutive frames of images in a video, for example, a first image and a second image, and the computing device 101 may obtain motion information of a target feature point from the first image to the second image, where the motion information is used for indicating changes in locations of the target feature point in the first image and the second image … the computing device 101 may obtain motion information of a target feature point from the first image to the second image, where the motion information is used for indicating changes in locations of the target feature point in the first image and the second image. For example, the computing device 101 may perform location tracking based on a pixel region of a feature point in an image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Jain to incorporate the step/system of obtaining motion information of a target feature point from a reference image to another image taught by LING.
The suggestion/motivation for doing so would have been to improve the efficiency of determining the motion information of the target feature point ([0081] thereby improving robustness of tracking the target feature point, and the tracking can be stably performed in an environment that is smooth or lacking in texture, thereby improving generalization of scenarios to which the tracking is applicable; [0090] Because the pixel difference among the pixel points participating in calculation is increased without changing the quantity of pixel points, the calculation complexity and the information richness extent are balanced, and efficiency of determining the motion information of the target feature point is improved while ensuring accuracy of the motion information of the target feature point).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Jain and LING does not expressly teaches determining gradient constraints using gradient values of neighbor pixels; and updating the color data of the target pixel subject to the gradient constraints.
However, SHIBATA teaches determining gradient constraints using gradient values of neighbor pixels ([0003] a method of performing processing based on gradient information (difference value between adjacent pixels) of an image; [0054] the gradient calculation unit 201 calculates the desired gradient based on the input images (Step S201)); and updating the color data of the target pixel subject to the gradient constraints ([0055]; [0056] the pixel value renewal unit 202 renews the pixel values of the input image in such a manner that a gradient of the renewed image approximates the desired gradient to produce the renewed image (Step S203); [0075] the indication function calculation unit 203a expresses the minimum value and the maximum value of the brightness component as Rmin and Rmax, respectively, sets a range therebetween as the range that can be taken by the brightness under the constraint of preserving the colors of the input image, and defines an indication function based on the range; [0077] The color information addition unit 206 is configured to compose a color image based on the brightness obtained by the pixel value constraint unit 204 and the color component obtained by the color information separation unit 205; [0049] The pixel value constraint unit 204 is configured to update pixel values of the renewed image in such a manner that the pixel values of the output image fall within the domain in accordance with the defined indication function).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Jain and LING to incorporate the step/system of calculating gradient information by using difference value between adjacent pixels and updating the color information based on the gradient (brightness) constraints taught by SHIBATA.
The suggestion/motivation for doing so would have been to improve the image quality ([0012] in order to easily analyze the input images acquired by the variety of sensors, the output image can be improved to have image quality that is suitable for a user; [0041] In a case of image enhancement, for example, the gradient calculation unit 201 may multiply a gradient of an input image by a constant, and the obtained result may be set as the desired gradient). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Jain with LING and SHIBATA to obtain the invention as specified in claim 1.
Regarding claim 2, the combination of Jain with LING and SHIBATA teaches all the limitations of claim 1 above. LING teaches wherein the reference frame comprises a reference object, and further comprising: determining the motion constraint based on a three-dimensional ("3D") model that is defined by a set of sparse feature points ([0088] Target feature points in the embodiments of the present disclosure are distributed sparsely in an image, and therefore may alternatively become sparse target feature points. The first image and the second image may be two frames of consecutive images in a video captured by a camera ...  Motion information of a target feature point is often used for processes such as motion detection, motion estimation, real-time positioning, three-dimensional reconstruction, and object segmentation. For example, FIG. 5 shows a process of tracking a target feature point. A motion track of the target feature point, that is, from a location on an image in which the target feature point is detected for the first time to a current location of the target feature point on the image, is represented by using a white line following each target feature point).
Regarding claim 4, the combination of Jain with LING and SHIBATA teaches all the limitations of claim 1 above. LING teaches further comprising determining the gradient constraints in four cardinal directions ([0117] the gradient matrix is used for representing a change extent of the pixel values of the plurality of pixel points relative to the pixel average value on a horizontal gradient and a change extent of the pixel values of the plurality of pixel points relative to the pixel average value on a vertical gradient respectively; [0087] the x-axis direction and the y-axis direction may be a horizontal direction and a vertical direction in the image respectively).
With respect to claim 16, arguments analogous to those presented for claim 1 and 4, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 1, are applicable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S Patent No. 10,873,697) (hereafter, "Jain") in view of LING et al. (U.S. Publication No. 2021/0272294) (hereafter, "LING") and SHIBATA et al. (U.S. Publication No. 2018/0322672) (hereafter, "SHIBATA") and further in view of NASH et al. (U.S. Publication No. 2017/0228875) (hereafter, "NASH") and further in view of MARDER GILBOA et al. (U.S. Publication No. 2021/0390697) (hereafter, "MARDER GILBOA"). 
Regarding claim 3, the combination of Jain with LING and SHIBATA teaches all the limitations of claim 1 above. LING teaches wherein the target region comprises a boundary that is defined by boundary pixels, and further comprising ([0056] The pixel points in the first pixel region reflect surrounding pixel features of the target feature point ... the target quantity of first pixel points may be evenly distributed on a boundary of the first pixel region by centering on the target feature point, and then the computing device divides a total pixel point quantity of pixel points in the first pixel region that are located on the region boundary by the target quantity): determining the motion constraint ([0044] the computing device 101 may obtain motion information of a target feature point from the first image to the second image, where the motion information is used for indicating changes in locations of the target feature point in the first image and the second image).
The combination of Jain with LING and SHIBATA does not expressly teach based on (i) a boundary motion for the boundary of the target region in the reference frame and (ii) confidence values assigned to each of the boundary pixels, wherein the confidence values are based on a texture associated with a region that includes the respective boundary pixel.
However, NASH teaches based on (i) a boundary motion for the boundary of the target region in the reference frame and ([0026] method 100 of identifying a moving object in an image where the image signal is received, step 104, and from which moving pixels in each frame of the image signal are identified, step 108. Subsequently, step 112, each moving pixel in a frame is assigned a group value, as will be explained in more detail below. A grouping table is maintained that tracks the pixel boundaries for each group value and identifies adjacent groups, step 116, and which will also be described in more detail below. Once the grouping table entries have been completed, that is, once all of the motion map pixels in the frame have been processed, then the grouping table entries are sorted to determine a boundary of the moving object in that frame, step 120; [0034] As the group count values are being assigned to the motion map pixels, a grouping table 600 is being built in memory to keep track of the outermost coordinates of the boundary pixels for each group).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Jain with LING and SHIBATA to incorporate the step/system of determining a boundary of the moving object in a frame taught by NASH.
The suggestion/motivation for doing so would have been to improve the efficiency of processing video signal information for identifying which pixels with a moving object ([0006] Embodiments of the present invention are directed to a system for efficiently processing video signal information in order to identify which pixels in the signal are associated with a moving object).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results.
The combination of Jain with LING, SHIBATA and NASH does not expressly teaches (ii) confidence values assigned to each of the boundary pixels, wherein the confidence values are based on a texture associated with a region that includes the respective boundary pixel.
However, MARDER GILBOA teaches (ii) confidence values assigned to each of the boundary pixels, wherein the confidence values are based on a texture associated with a region that includes the respective boundary pixel ([0068] The characteristics may relate to the colour, level of contrast, texture, roughness, smoothness, brightness, darkness or other visible properties of the feature... the characteristic may relate to a border region of the feature which may have attributes which are particular to a border region; [0071] Once a characteristic value has been determined for the pixel, in step 120, a confidence value for a target area of the image may be determined on the basis of the plurality of characteristic values of the pixels within the target area).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Jain with LING, SHIBATA and NASH to incorporate the step/system of determining a confidence value based on characteristic values like texture relate to a border region of the pixels within the target area taught by MARDER GILBOA.
The suggestion/motivation for doing so would have been to improve the feature detection in images ([0007] The present invention seeks to provide an improved system and method of feature detection in images). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Jain with LING, SHIBATA, NASH and MARDER GILBOA to obtain the invention as specified in claim 3.

Allowable Subject Matter
Claim 5-15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/              Examiner, Art Unit 2669       
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669